Citation Nr: 0523190	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-23 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic back disorder.  

2.  Entitlement to an increased evaluation for erythema 
multiforme, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
September 1944.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office which, in 
pertinent part, determined that the veteran has not submitted 
a well-grounded claim of entitlement to service connection 
for a chronic back disorder; denied the claim; and denied an 
increased disability evaluation for the veteran's multiforme 
erythema.  In November 1998, in pertinent part, the Board 
remanded the veteran's claims to the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In March 2003, the veteran submitted an application to reopen 
his claim of entitlement to service connection for a chronic 
psychiatric disorder and claims of entitlement to both 
service connection for metastasized cancer and special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  It appears that the RO 
has not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issues.  38 C.F.R. § 19.13 (2004).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


REMAND

In its November 1998 Remand instructions, the Board directed 
the RO to address the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a chronic back 
disorder.  While the February 2003 supplemental statement of 
the case (SSOC) issued to the veteran and his accredited 
representative notes the March 1971 Board decision denying 
service connection for a chronic back disorder, the RO failed 
to adjudicate the issue of whether new and material evidence 
had been received to reopen the veteran's claim of 
entitlement to service connection for a chronic back 
disorder.  The Court has held that the RO's compliance with 
the Board' s remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
In August 2002, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to 
erythema multiforme and other skin disabilities.  The Board 
observes that the veteran has not been afforded a VA 
examination for compensation purposes which addresses the 
criteria set forth in the amended regulations.  The report of 
December 2002 VA examination for compensation purposes fails 
to provide measurements of the areas affected by the 
veteran's service-connected skin disability.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his erythema multiforme 
after 1997, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after June 2000, 
not already of record, be forwarded for 
incorporation into the claims file.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his erythema multiforme.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to whether the 
veteran's other chronic skin disabilities 
constitute manifestations of his 
service-connected skin disability.  The 
examination is to take into consideration 
the criteria, effective both prior to and 
as of August 30, 2002 for rating skin 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Send the claims folders 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Adjudicate the issue of whether new 
and material evidence has been received 
to reopen the veteran's entitlement to 
service connection for a chronic back 
disorder and readjudicate his entitlement 
to an increased evaluation for his 
erythema multiforme.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 

